Citation Nr: 0825363	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  04-37 098	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for a heart disability, to 
include as secondary to service-connected diabetes mellitus 
type II and exposure to herbicides.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1970.  He had verified service in Vietnam from 
February 1969 to January 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.  

In August 2007, the Board remanded the issue for further 
development including a notice letter, VA examination, and 
notice of the provisions of 38 C.F.R. §§ 3.309(e), 3.310(a) 
(2006), and 3.310(b) (2007).  Although an August 2007 notice 
letter and March 2008 VA examination complied with the remand 
and the veteran was given the provisions of 38 C.F.R. 
§ 3.309(e) in the May 2008 supplemental statement of the case 
(SSOC), he was not provided with the provisions of 3.310(a) 
(2006) and 3.310(b) (2007) as instructed in the remand.  
However, the veteran was previously provided with the 
provisions of 38 C.F.R. § 3.310(a) (2006) in the August 2004 
statement of the case (SOC).  Additionally, the Board 
concludes that the failure to include the provisions of 
38 C.F.R. § 3.310(b) (2007) in the SSOC was not prejudicial 
to the veteran.  The Board notes that the provisions of 38 
C.F.R. 
§ 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  However, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
veteran because it does not require the establishment of a 
baseline before an award of service connection may be made.  
Given the foregoing, the Board finds that VA has 
substantially complied with the August 2007 remand with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

Additionally, the issue of entitlement to service connection 
for hypertension is referred to the RO for any necessary 
development.  As noted in the August 2007 Board remand, in 
the June 2003 RO decision, hypertension and coronary artery 
disease were denied.  The veteran filed a notice of 
disagreement (NOD), received by VA in April 2004, with 
respect to the claim on appeal for coronary artery disease, 
but did not file an NOD for the denial of service connection 
for hypertension.  However, in a May 2005 statement the 
veteran clarified that he was not seeking service-connection 
for coronary artery disease but instead was seeking service 
connection for a heart condition.  However, it is unclear if 
the veteran also intended to appeal the denial of 
hypertension.  As such, the Board refers this issue to the RO 
for any further clarification and development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A heart disability has not been shown to be casually or 
etiologically related to service or to his service-connected 
diabetes mellitus.


CONCLUSION OF LAW

A heart disability to include consideration based on exposure 
to herbicides and as secondary to service-connected diabetes 
mellitus was not incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (2007) and 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in  August 2007.  Although this letter 
was not sent prior to the initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice that addressed all 
of the notice elements including the relevant rating criteria 
and effective date provisions, and the claim was 
readjudicated in the May 2008 SSOC.  Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent VA 
examinations in April 2003 and March 2008.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOC, 
which informed them of the laws and regulations relevant to 
his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a). 
 Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

Service connection on a secondary basis under section 
3.310(a) requires not just "any" relationship between the 
service-connected disease and another disease, but rather it 
requires that the relationship be "proximate."  38 C.F.R. 
§ 3.310(a) (1996) ("Disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service-connected.") (emphasis added).  The legal theory 
on which entitlement to service connection under 3.310(a) is 
based is one involving "proximate results."  38 C.F.R. 
§ 3.310(a) (1998).  Proximate is defined as "[c]losely 
related in space, time, or order."  WEBSTER'S II NEW COLLEGE 
DICTIONARY 892 (1995).  It means "[i]mmediate; nearest; 
direct, next in order."  BLACK'S LAW DICTIONARY 1103 (5th ed. 
1979).  "In its legal sense, closest in causal connection."  
Id.  In law, proximate cause is "that which in natural and 
continuous sequence unbroken by any new independent cause 
produces an event, and without which the injury would not 
have occurred."  BARRON'S LEGAL GUIDES LAW DICTIONARY 63 (1984) 
(emphasis added); see also BLACK'S at 1103 (noting under 
"proximate consequence or result" that "[a] mere 
possibility of the injury is not sufficient, where a 
reasonable man would not consider injury likely to result 
from the act as one of its ordinary and probable results." 
(emphasis added)).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(a)(6) also provides that a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

As discussed in more detail below, the veteran's claimed 
heart disability is not presumptively associated with 
herbicide exposure under 38 C.F.R. § 3.309(e).  The Secretary 
of the Department of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-
42608 (2002).  Notwithstanding the foregoing, regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d); 
see Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that 
the availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory 
established presumption is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a heart 
disability.  Although it has already been conceded that the 
veteran served in the Republic of Vietnam, the veteran does 
not have a disability that is shown to be associated with 
Agent Orange exposure because his currently diagnosed heart 
disabilities, named below, are not listed among the disorders 
for which a presumption based on herbicide exposure is 
warranted under § 3.309(e).  Therefore, the Board finds that 
the veteran is not entitled to service connection on the 
presumptive basis of herbicide exposure.

In addition, the evidence does not show that any heart 
disability is directly related to the veteran's service.  The 
veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of any heart disability.  
The first indication of any heart disability was many years 
after service.  In this regard, private treatment records 
from S.P.H.C. dated from 2000 to 2002 revealed that in 
January 2001, it was indicated that his aortic valve disease 
was likely congenital in view of the moderate aortic stenosis 
at his relatively young age.  In April 2002, the veteran had 
impressions of probable congenital bicuspid aortic valve with 
moderate calcific aortic stenosis, probable hypertensive 
heart disease, and hypertension.  Private treatment records 
from A.M.C. dated from 2001 to 2002 reflected findings of 
hypertension, aortic stenosis, a family history of heart 
disease, and possible congestive heart failure with dyspnea 
on exertion in April 2002.  In April 2003, the veteran 
underwent a VA examination and was diagnosed with diabetes 
mellitus type II, aortic stenosis secondary to congenitally 
abnormal bicuspid aortic valve, and chest pain and dyspnea on 
exertion of an unclear etiology.  A July 2003 private 
treatment record from the S.P.H.L.C. showed mild left 
ventricular enlargement with preserved left ventricular 
systolic function, mild concentric left ventricular 
hypertrophy, mild left atrial enlargement, and moderate 
aortic valve stenosis.  However, there is no indication in 
any of these reports that any heart disability is related to 
his period of service.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest indications of a 
heart disability, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove a 
claim that a heart disability had its onset in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Additionally, a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  As such, the 
Board concludes that the veteran's heart disabilities 
developed many years after his separation from service.

The Board acknowledges the November 2004 statement from Dr. 
R.B.G. in which he opined that the presence of the clustering 
of diabetes, dyslipidemia, hypertension, and aortic valve 
disease would likely interact so that the cluster of these 
risk factors would tend to worsen the veteran's total 
condition more than if he had just one of these factors 
alone.  However, the Board notes that to establish service-
connection on a secondary basis in this case, the evidence 
must show that the aortic valve disease was either (a) 
proximately caused by or (b) proximately aggravated by 
service-connected diabetes mellitus.  Dr. R.B.G.'s conclusion 
that they would likely interact is not sufficient to 
establish proximate cause or aggravation.  As such, the Board 
affords it little probative weight.

Moreover, the March 2008 examiner concluded that the 
veteran's aortic stenosis, calcification, and insufficiency 
were not in any way secondary to Agent Orange exposure or to 
his service-connected diabetes mellitus.  The value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  In this regard, the examiner based his conclusions 
on a thorough review of the claims file and an examination of 
the veteran.  The examiner noted that the veteran's aortic 
insufficiency was likely as not congenital, which is 
consistent with the January 2001 conclusion of S.P.H.C.  In 
this regard, the Board notes that congenital or developmental 
defects are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(2005); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases 
cited therein; see also VAOPGCPREC 82- 90.  The VA General 
Counsel has further noted that if, during service, 
superimposed disease or injury occurs, service connection may 
be warranted for the resultant disability.  Id.  However, as 
noted above, a heart disability was not shown until decades 
after service.  Additionally, there was no evidence that 
Agent Orange exposure increased the incidence of aortic 
insufficiency, stenosis, or calcification.  This is 
consistent with Dr. R.B.G.'s July 2003 opinion that the 
veteran's heart disease was not related to Agent Orange in 
any way.  As such, the Board affords this opinion great 
probative weight. 

The Board acknowledges the veteran's representative's 
contentions made in the July 2008 brief that the March 2008 
VA examination is inadequate because it was performed by a 
nurse practitioner and also that it was based on outdated 
information.  In Cox v. Nicholson, 20 Vet. App. 563 (2007), 
the Court held that it has never required that medical 
examinations under section 5103A only be conducted by 
physicians.  As provided by 38 C.F.R. § 3.159(a)(1), 
"competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."  In Cox, a nurse practitioner was found to fit 
squarely into the requirement of section 3.159(a)(1) as a 
provider competent to provide diagnoses, statements, or 
opinions.  There was no indication in the record that the 
nurse practitioner in this case did not have the necessary 
qualifications to perform the examination.  Further, the 
contention that the examination was otherwise inadequate is 
not supported either.  In particular, the examiner noted that 
there was no evidence of coronary artery disease based on the 
negative stress tests in the past and because there was no 
chest pain now or change in status, there was no need for 
further stress testing.  As such, the fact that the test was 
in 2002 does not render it inadequate.  As such, the 
veteran's representative's concerns are without merit.  

Finally, to the extent that the veteran is contending that 
his heart disability is the result of Agent Orange exposure 
or his service-connected diabetes mellitus, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In conclusion, the more persuasive medical evidence does not 
show that the veteran's heart disability was caused by or was 
proximately aggravated his service-connected diabetes 
mellitus.  38 C.F.R. § 3.310(a) (2006), Allen, 7 Vet. App. at 
448.  Additionally, the veteran's heart disability has not 
been shown to be related to Agent Orange exposure.  38 C.F.R. 
§§ 3.307(a)(6); 3.309(e).  Further, the Board concludes that 
the veteran's claim of entitlement to service connection for 
a heart disability is not warranted on a direct basis 
pursuant to 38 C.F.R. § 3.303, as there were no findings of 
such in service nor was there a competent medical nexus.  As 
such, service connection must be denied.  38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (2007) and 3.310(a) (2006).  


ORDER

Entitlement to service connection for a heart disability, to 
include as secondary to service-connected diabetes mellitus 
type II and exposure to herbicides, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


